     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 1 of 47


1    SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF NEW YORK - CIVIL TERM - PART: 46
2    ----------------------------------------------------X
     MARISSA HOECHSTETTER, JANE DOE #8, JANE DOE #9,
3    JANE DOE #10, JANE DOE #11, JANE DOE #12, JANE
     DOE #13, JANE DOE #14, JANE DOE #15, JANE DOE
4    #16, JANE DOE #17, JANE DOE #18, JANE DOE #19,
     JANE DOE #21, JANE DOE #22, JANE DOE #23, and
5    JANE DOE #26,
6                                                  PLAINTIFFS,
7                                                   INDEX#
                    -against-                       161335/2018
8                                                   MOTION
9
10   COLUMBIA UNIVERSITY; THE NEW YORK AND
     PRESBYTERIAN HOSPITAL; COLUMBIA PRESBYTERIAN
11   MEDICAL CENTER; COLUMBIA UNIVERSITY MEDICAL
     CENTER; COLUMBIA-PRESBYTERIAN MEDICAL CENTER,
12   EAST SIDE ASSOCIATES; EAST SIDE ASSOCIATES;
     ROBERT HADDEN; THE TRUSTEES OF COLUMBIA
13   UNIVERSITY IN THE CITY OF NEW YORK; COLUMBIA
     UNIVERSITY COLLEGE OF PHYSICIANS AND SURGEONS;
14   PRESBYTERIAN HOSPITAL PHYSICIAN SERVICES
     ORGANIZATION, INC.; COLUMBIA-CORNELL CARE, LLC;
15   COLUMBIA CORNELL NETWORK PHYSICIANS, INC.;
     SLOANE HOSPITAL FOR WOMEN,
16                                    DEFENDANTS.
     ----------------------------------------------------X
17                               71 Thomas Street
                                 New York, New York
18                               June 20, 2019
19   B E F O R E :
                        HONORABLE LUCY BILLINGS,
20                      JUSTICE OF THE SUPREME COURT
21
22
23
24
25
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 2 of 47


1    SUPREME COURT OF THE STATE OF NEW YORK
     COUNTY OF NEW YORK - CIVIL TERM - PART: 46
2    ----------------------------------------------------X
     JANE DOE #3, JANE DOE #4, JANE DOE #5, and JANE
3    DOE #6,
4                                                  PLAINTIFFS,
5                                                   INDEX#
                    -against-                       152438/2017
6                                                   MOTION
7
8    THE NEW YORK PRESBYTERIAN HOSPITAL; COLUMBIA
     PRESBYTERIAN MEDICAL CENTER; COLUMBIA UNIVERSITY
9    MEDICAL CENTER; COLUMBIA-PRESBYTERIAN MEDICAL
     CENTER, EAST SIDE ASSOCIATES; EAST SIDE
10   ASSOCIATES; ROBERT HADDEN; THE TRUSTEES OF
     COLUMBIA UNIVERSITY IN THE CITY OF NEW YORK;
11   COLUMBIA UNIVERSITY COLLEGE OF PHYSICIANS AND
     SURGEONS; PRESBYTERIAN HOSPITAL PHYSICIAN
12   SERVICES ORGANIZATION, INC.; COLUMBIA-CORNELL
     CARE, LLC; COLUMBIA CORNELL NETWORK PHYSICIANS,
13   INC.; SLOANE HOSPITAL FOR WOMEN,
                                      DEFENDANTS.
14   ----------------------------------------------------X
                                 71 Thomas Street
15                               New York, New York
                                 June 20, 2019
16
     B E F O R E :
17                      HONORABLE LUCY BILLINGS,
                        JUSTICE OF THE SUPREME COURT
18
     A P P E A R A N C E S :
19
             THE LAW OFFICE OF ANTHONY T. DIPIETRO
20           Attorney for the Plaintiffs
             233 Broadway
21           New York, New York 10279
     BY:     ANTHONY T. DIPIETRO, ESQ.
22           NORMAN A. OLCH, ESQ.
23          (APPEARANCES CONTINUED ON THE NEXT PAGE.)
24
25
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 3 of 47
                                                             3

1    A P P E A R A N C E S: (CONT'D)
2
             HEIDELL, PITTONI, MURPHY & BACH, LLP
3            Attorneys for the New York
             Presbyterian Hospital
4            99 Park Avenue
             New York, New York 10016
5    BY:     DENISE A. HOLZKA, ESQ.
6
             VASLAS LEPOWSKY HAUSS & DANKE LLP
7            Attorneys for Dr. Hadden
             201 Edward Curry Avenue
8            Staten Island, New York 10314
     BY:     KENNETH M. DALTON, ESQ.
9
10           AARONSON RAPPAPORT FEINSTEIN & DEUTSCH, LLP
             Attorneys for the Corporate Defendants
11           600 Third Avenue
             New York, New York 10016
12   BY:     JAY A. RAPPAPORT, ESQ.
             DEIRDRE TRACEY, ESQ.
13
14
15
16
17
18
19
20
21
22
23
24
25
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 4 of 47
                                                             4
                                     Proceedings
1                 THE COURT:      Is this plaintiffs' motion to
2      extend the time to serve defendants.               There's
3      tremendous focus on the filing of an amended
4      complaint.      To me, there's two fairly critical
5      issues.     One is the service, not the filing, the
6      service of some complaint, whether it be the original
7      one that was filed in December of 2018, or some
8      amended complaint after that, on all of the
9      defendants.      And then the second is the potential
10     merit of the action primarily as to whether it was
11     within the statute of limitations.
12                So some complaint needed to be served on all
13     of the defendants within 120 days of December 4,
14     2018, which I believe you all agree is April 3, 2019;
15     that's when the 120 days ran.
16                MR. DIPIETRO:       I think it was December 14th.
17                THE COURT:      If not, we'll figure it out.
18                MS. HOLZKA:      Yes, your Honor, the April 3rd.
19                THE COURT:      Okay.
20                MS. HOLZKA:      And we would also agree, your
21     Honor, that that was served on our clients and based
22     upon that we moved it to federal court where it's
23     pending.
24                THE COURT:      Okay.    So you agree that all of
25     your clients were served within the -- before
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 5 of 47
                                                             5
                                     Proceedings
1      April 3rd?
2                 MS. HOLZKA:      With the complaint that
3      contained the federal causes of action, correct.
4                 THE COURT:      All right.      Only that one?
5                 MS. HOLZKA:      Correct.
6                 THE COURT:      Has any other complaint ever been
7      served?
8                 MS. HOLZKA:      In that action, no.           In that
9      2018 action, no.
10                THE COURT:      You all refer to -- I think to
11     the four different versions of the complaint.
12     Correct?     There is the original complaint that was
13     filed --
14                MS. HOLZKA:      In December.
15                THE COURT:      -- in December of 2018, then
16     there was an amended complaint which, we'll call it
17     the first amended complaint, what you call Complaint
18     B, was served on at least the hospital and the
19     university defendants.
20                MS. HOLZKA:      Correct.     That was --
21                THE COURT:      Was that also served on
22     Dr. Hadden.
23                MR. DALTON:      Your Honor, I can say this,
24     Dr. Hadden was served with a complaint which does not
25     contain the federal actions, the federal causes of
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 6 of 47
                                                             6
                                     Proceedings
1      action, but Dr. Hadden was not served with the
2      complaint that has the federal action that was the
3      one in Complaint A that was filed in December, on
4      December 4.      So I have a different version of a
5      complaint that was served on Dr. Hadden.
6                 THE COURT:      So were you served with Complaint
7      C or D?
8                 MR. DALTON:      C or D after April 3rd, yes.
9                 THE COURT:      Oh, after April 3rd?
10                MR. DALTON:      Yes, your Honor.
11                THE COURT:      When?
12                MR. DALTON:      If I remember, Judge, I think it
13     was the 14th, but it could be later than that, Judge,
14     I just -- I don't have that in front of me now and I
15     don't recall, but it was definitely after that date.
16                THE COURT:      So the hospital/university
17     defendants were served only with that one version of
18     the complaint to date?
19                MS. HOLZKA:      Correct.
20                THE COURT:      So plaintiffs are actually
21     seeking an extension of time not for two days, but
22     for now a few months to serve defendants other than
23     Hadden; is that correct?
24                MR. DIPIETRO:       No, your Honor.       Actually, the
25     university and corporate defendants were served with
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 7 of 47
                                                             7
                                     Proceedings
1      this as an exhibit to the motion asking for more time
2      to serve.
3                 THE COURT:      That's not -- that's not service
4      as required by the CPLR.
5                 MR. DIPIETRO:       I understood --
6                 THE COURT:      You served them -- I'm not sure
7      what kind of business entities each of these
8      defendants is, but the hospital, the medical center,
9      the various medical centers, East Side Associates and
10     the university, the College of Physicians and
11     Surgeons, the Physician Services Organization Inc.,
12     that's a corporation, obviously.             Columbia-Cornell
13     Care, LLC is a limited liability company.
14                Were they all served in the manner required
15     by CPLR 311, 311-A?
16                MR. DIPIETRO:       They all were individually
17     served, not on defense counsel, but they were all
18     individually served with the motion and I understood
19     the case law to mean that when you make the motion
20     you can -- you have to attach the pleadings to that
21     motion.
22                THE COURT:      You're not answering my question.
23     They were not served then by the secretary of state
24     or by service, as otherwise required by CPLR 311 or
25     311-A, depending upon the type of business
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 8 of 47
                                                             8
                                     Proceedings
1      organization?
2                 MR. DIPIETRO:       None of them in any of the
3      actions dating back six years were served by the
4      secretary of state, they were all served personally
5      at their corporate offices.
6                 THE COURT:      On an officer that's specified in
7      CPLR 311 or 311-A?
8                 MR. DIPIETRO:       That's my understanding, yeah,
9      they designate a window for proper service of -- the
10     university has a window for service of process.
11                THE COURT:      Okay.    And you're contesting
12     that?
13                MS. HOLZKA:      It wasn't served.        We're not
14     contesting that it was served on April 3rd with that
15     original amended complaint, Complaint B, as you refer
16     to.
17                THE COURT:      Right.    You're saying you were
18     never served at all with any other version of the
19     complaint?
20                MS. HOLZKA:      Our clients were not served, no.
21                THE COURT:      Okay.    And he's saying they were.
22                MS. HOLZKA:      They weren't.       They were with
23     the motion.      He keeps saying with the motion.
24                THE COURT:      Okay.    Do you know whether it was
25     version C or version D that Dr. Hadden was served
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 9 of 47
                                                             9
                                       Proceedings
1      with, or can plaintiffs clarify that?
2                 MR. DIPIETRO:        Yes, your Honor, that was the
3      actual filed version which would be D.
4                 THE COURT:      D?
5                 MR. DIPIETRO:        Yes.
6                 THE COURT:      All right.      But it was after
7      April 3rd?
8                 MR. DIPIETRO:        Well, yes, because we
9      didn't -- it wasn't accepted until April 4th.                    The
10     clerk -- by the clerk, I'm saying.              The clerk didn't
11     approve it.
12                THE COURT:      Okay.    There was nothing that
13     prevented you from serving that original complaint
14     from December of 2018 in a 120-day period, worry
15     about amending the complaint later.              I don't
16     understand why the uncertainty about who was going to
17     be included in the action had any bearing, should
18     cause any delay in serving that original complaint
19     within the 120-day period.
20                MR. DIPIETRO:        Your Honor, we already have
21     three index numbers and I just thought, you know, to
22     kind of simplify things, not just for me but for the
23     Court.
24                THE COURT:      I wouldn't play with fire that
25     way.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 10 of 47
                                                             10
                                      Proceedings
1                 MR. DIPIETRO:       I wasn't trying to, your
2       Honor.    I was trying not to create more confusion by
3       having all these extra index numbers.
4                 THE COURT:      And it was April 4th that
5       Dr. Hadden was served?
6                 MR. DALTON:       No, your Honor, it was well
7       after that.
8                 THE COURT:      I'm sorry, you said about two
9       weeks later.      Right?
10                MR. DALTON:       Yes, between two and three weeks
11      later, Judge.
12                THE COURT:      After April 3rd?
13                MR. DALTON:       Yes.
14                THE COURT:      And that was the one that was
15      accepted for filing?
16                MR. DIPIETRO:       Yes.
17                THE COURT:      You knew as of March 26, 2019,
18      that Dr. Hadden -- that Dr. Hadden's attorney, I
19      guess it was, refused to accept service for him.
20      Right?
21                MR. DIPIETRO:       That's when they refused to
22      accept service on March 26th, correct.
23                THE COURT:      Right.     But you didn't inquire
24      until March 25th?
25                MR. DIPIETRO:       Correct.     I think March 24th,
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 11 of 47
                                                             11
                                      Proceedings
1       but, yes.
2                 THE COURT:      Oh, okay, you're right.          Then I
3       don't understand what is this three-year period from
4       Dr. Hadden's sentencing?          I believe under CPLR
5       Section 215 -- first of all, the biggest hurdle is
6       that the criminal action has to pertain to the claims
7       in the civil action and I believe plaintiffs concede
8       that the charges in the criminal action pertain to
9       other women.
10                MR. DIPIETRO:       No, your Honor, we don't.
11                THE COURT:      You don't?
12                MR. DIPIETRO:       No, not at all.
13                MR. DALTON:       That's certainly our position,
14      that the claims in Complaint B, C, or D apply to
15      people who are not -- who were not parties in the
16      criminal action.
17                THE COURT:      How about Complaint A?
18                MR. DALTON:       Complaint A, the original
19      complaint, the one that we worked with the four Jane
20      Does, 3 through 6.
21                MS. HOLZKA:       No, no, no, no, no.        Complaint A
22      would be --
23                THE COURT:      Do any of the complaints --
24                MS. HOLZKA:       No, not this --
25                THE COURT:      -- include any of the women who
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 12 of 47
                                                             12
                                      Proceedings
1       are -- with whose abuse Dr. Hadden was charged in the
2       criminal actions?
3                 MR. DALTON:       No.
4                 MS. HOLZKA:       The only one I would say is that
5       there's Jane -- I believe it's Jane Doe Number 6
6       is -- she is one -- she is one of -- she's one
7       claimant who Dr. Hadden pleaded guilty to a crime.
8                 THE COURT:      Okay.    And was sentenced on --
9                 MS. HOLZKA:       Back --
10                THE COURT:      In March 2016.
11                MS. HOLZKA:       Correct.     But she's already part
12      of other prior summonses.
13                THE COURT:      She brought an action earlier?
14                MR. DALTON:       Correct.
15                MS. HOLZKA:       Correct, your Honor.
16                THE COURT:      I just want to get the exact text
17      of CPLR 315.
18                MR. DIPIETRO:       I think it's 215, your Honor.
19                THE COURT:      I'm sorry, 215, you're right.          "A
20      criminal action against the same defendant has been
21      commenced with respect to the event or occurrence
22      from which a claim governed by the section arises."
23                A claim, meaning, a claim that otherwise must
24      be commenced within one year.            So it's got to be the
25      same women.      Clearly each occurrence of sexual abuse
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 13 of 47
                                                             13
                                      Proceedings
1       was a different occurrence.
2                 MR. OLCH:      Your Honor, you might also want to
3       look, your Honor, I think it's 213-B, which deals
4       with victims of sex offenses who are not necessarily
5       victims --
6                 THE COURT:      Well, yes.      No, I agree.       That's
7       why I said -- I don't know why you keep talking about
8       three years.      It's either one year from the
9       termination of the criminal action for most offenses
10      or for a rape and sexual abuse and other related
11      offenses it's five years.
12                MR. OLCH:      Correct.     Yes, I agree, your
13      Honor.
14                THE COURT:      Okay.    So I don't know why
15      plaintiffs keep talking about three years.
16                MR. DIPIETRO:       Because --
17                THE WITNESS:       The bigger problem is that the
18      criminal charges did not relate to these plaintiffs.
19                MR. OLCH:      Your Honor, I think under 213 it's
20      not necessary that they do that, that they be
21      related; and, in fact, it specifically says in the
22      statute, as I recall, that the -- there never even
23      had to be a criminal prosecution.
24                THE COURT:      CPLR 213 or 215?
25                MR. OLCH:      No, 213.     I think 213-B
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 14 of 47
                                                             14
                                      Proceedings
1       specifically says --
2                 THE COURT:      I'm now looking at 215-8(2).
3                 MR. OLCH:      Right, but your Honor also just
4       referred to the five years which was --
5                 THE COURT:      Five years is CPLR 215-8(2).
6                 MR. OLCH:      All right.
7                 THE COURT:      Now, are we talking about the
8       same section?
9                 MR. OLCH:      No, I was referring to Section
10      213-B.
11                THE COURT:      Okay.
12                MR. OLCH:      Which deals with situations of
13      victims of sex offenses bringing civil actions in
14      situations in which the defendant in the civil action
15      need not even have been criminally prosecuted.
16                THE COURT:      In which defendant what --
17                MR. OLCH:      In which the defendant in the
18      civil action need not have actually been a defendant
19      in a criminal proceeding.          I mean, there's two
20      different periods of time, and I thought that's what
21      your Honor was referring to --
22                THE COURT:      No.
23                MR. OLCH:      -- as the five years.
24                MS. HOLZKA:       Your Honor, if I may respond to
25      the three years that you -- the three years would
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 15 of 47
                                                             15
                                      Proceedings
1       have nothing to do with those particular statutes
2       because it has to do with the negligence claims as to
3       the hospital and to the university.              There is no
4       tolling based upon negligence on either of those
5       statutes that we're talking, 213 --
6                 THE COURT:      213 what?
7                 MR. OLCH:      I think it's 213-B.         There is a
8       B --
9                 THE COURT:      There is no 213-B.
10                MR. OLCH:      As I recall it's 213, letter B.
11                THE COURT:      213 hyphen B?
12                MR. OLCH:      Yes.    Correct.
13                THE COURT:      Hyphen B?
14                MR. OLCH:      Hyphen B, yes.       I'm sorry.
15                THE COURT:      I don't even think there's such a
16      statute.     There is, okay.       All right.      You're right.
17      But, again, it's a crime which is the subject of such
18      action.
19                MR. DIPIETRO:       Right.     And your Honor, it's
20      plaintiffs' position that all of these women, 17
21      women came forward; they were all part of that
22      action.     They all helped procure the conviction.              We
23      have a letter from the district attorney's office to
24      one of the women that has been exchanged to Columbia
25      University and Robert Hadden that says that Hadden
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 16 of 47
                                                             16
                                      Proceedings
1       knows he assaulted all of them and they were all part
2       of procuring the conviction.
3                 Further, one -- excuse me.           Further, one of
4       the women was within the criminal statute of
5       limitations.      The District Attorney could have --
6                 THE COURT:      I think that many of them may
7       still be within the five years under CPLR 215-8(b) --
8       I'm sorry, 8 -- I'm sorry, it's 215(8) (b), not
9       subsection (2).       Excuse me.
10                MR. DALTON:       Your Honor, of course it's our
11      position, and contrary to counsel's statement --
12                MR. DIPIETRO:       I didn't finish.
13                MR. DALTON:       -- that none of these women were
14      named as individuals.         They were not complaining
15      witnesses; they were not people who were involved in
16      the criminal action.
17                I know that there may be some letters saying,
18      well, Hadden knows that he did something.                 Well,
19      that's just nonsense.         There's absolutely no way that
20      a statement made or a self-congratulatory letter from
21      an assistant district attorney is going to convert
22      people who were not parties to that criminal action
23      in June; parties who actually were complaining
24      witnesses in a criminal proceeding.
25                MR. DIPIETRO:       I don't think the assistant
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 17 of 47
                                                             17
                                      Proceedings
1       district attorney is congratulating herself.                 What
2       she was doing was expressing the reality that all
3       these women --
4                 THE COURT:      I'm going to go by the text of
5       the statute, I'm sorry.          But I think that you are
6       still within -- I mean, I shouldn't be giving any
7       advice, but it appears to me that you are still
8       within the statute of limitations, even now, right,
9       or -- it was -- March 2016 was the sentencing.
10      Right?
11                MR. DIPIETRO:       Correct.
12                THE COURT:      Under CPLR 215-8(b) to the extent
13      it would apply to anyone, but it doesn't sound to me
14      like it does.
15                MR. DIPIETRO:       It does apply to all of them
16      because as -- and even part of the plea agreement
17      that was entered into, the defendant and the district
18      attorney agreed to not prosecute him for any women
19      that they knew of at the time that the plea was
20      entered.     These women were used as part of the
21      negotiation.      They were very much a part of this
22      criminal action, and I think to say that they weren't
23      part of this criminal action kind of demeans them and
24      the courage that it took them to come forward.
25                THE COURT:      I don't have any of this in the
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 18 of 47
                                                             18
                                      Proceedings
1       record here.
2                 MS. HOLZKA:       No, absolutely not and --
3                 MR. DIPIETRO:       I'm telling you what the
4       reality is.
5                 MS. HOLZKA:       And Anthony -- Mr. DiPietro, why
6       don't you tell the judge when half of these women
7       came forward, and that they're not Molineux witnesses
8       or part of the D.A.'s investigation.              You've been
9       touting in the media and to this Court how many more
10      plaintiffs you've gained since this time.                 So, who's
11      who?
12                And regardless, Judge, this is not before --
13      none of this actual evidence is before your Honor
14      and, in addition, it's completely irrelevant to the
15      university and to the hospital, as we were not a
16      criminal defendant.
17                MR. OLCH:      Your Honor, I would note there's a
18      bit of talking about fairness and what's before the
19      Court.    What's before the Court is the question of
20      enlarging the time to serve this.             As I recall, their
21      papers did not raise; questions regarding the statute
22      of limitations.
23                THE COURT:      But there were several criteria
24      that you articulate and that I'm very familiar with
25      and that I take into consideration in deciding
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 19 of 47
                                                             19
                                      Proceedings
1       whether to extend the time.           One is that you did
2       nothing to try to serve these defendants before the
3       deadline.
4                 MR. OLCH:      I appreciate that.
5                 THE COURT:      Virtually nothing.
6                 MR. OLCH:      Right.    Well, I don't agree.
7                 THE COURT:      And the second is that there has
8       to be some colorable merit to the action.
9                 MR. OLCH:      I'm only pointing out that --
10                THE COURT:      You're past the statute of
11      limitations; that's it.
12                MR. OLCH:      I understand that, your Honor, but
13      I think what's a little bit unfair and which is
14      blindsiding the plaintiffs unfairly, the plaintiffs
15      in this case unfairly, is that the statute of
16      limitations was not raised as an objection.                I
17      understand your Honor --
18                MS. HOLZKA:       That's not true.
19                THE COURT:      It's raised in opposition to this
20      motion.
21                MR. OLCH:      Excuse me?
22                THE COURT:      It's raised in opposition to this
23      motion.
24                MS. HOLZKA:       Paragraph 52, your Honor, we
25      claim that the one-year, three-year, and six-year
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 20 of 47
                                                             20
                                      Proceedings
1       statute of limitations had clearly expired as to
2       our -- my clients.
3                 MR. DIPIETRO:       And, your Honor, I don't think
4       it's fair to say that we've done nothing, when
5       this -- when this -- when the papers --
6                 THE COURT:      I agree that defendants knew
7       about the claims from, you know, your pre-suit
8       discussions.
9                 MR. DIPIETRO:       You know --
10                THE COURT:      But that's not attempts to serve
11      them.
12                MR. DIPIETRO:       When this new action was
13      filed, the media monitors the court system.                It was
14      picked up by CBS and the phone started ringing and
15      people came in.       And I had to review those cases.
16                Again, I tried to consolidate it for
17      everybody's convenience and include them all in one
18      case instead of having these separate actions out
19      there.    And then in February, completely
20      unpredictable, the State of New York changed the law
21      that directly affects one of the women.
22                THE COURT:      How did that have any effect on
23      your just simply serving that December 2018 complaint
24      and then decide if you want to join other plaintiffs
25      or you want to delete anyone, to discontinue their
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 21 of 47
                                                             21
                                      Proceedings
1       claims, fine, or you want to add other substantive
2       claims to the action?         I don't see how any of that
3       affected your ability to serve the defendants.
4                 MR. DIPIETRO:       The law provides 120 days and
5       women were coming forward.
6                 THE COURT:      Right.     Right.    But then you
7       don't wait until the 119th day to do something about
8       it.
9                 MR. DIPIETRO:       We didn't, your Honor, we
10      really didn't.       And, again, the law changed in
11      February --
12                THE COURT:      And even now you haven't served
13      them.
14                MR. DIPIETRO:       Well --
15                THE COURT:      Except for Dr. Hadden.
16                MR. DIPIETRO:       It's my understanding the case
17      law said that when you file the motion and you attach
18      the exhibit, it can be deemed service.
19                THE COURT:      That's not service pursuant to
20      CPLR Article 3, okay?
21                MS. HOLZKA:       In addition, your Honor, there
22      was one -- there's one change as to one plaintiff
23      that we're talking about that had to do with being a
24      minor, it had nothing to do with all the other
25      plaintiffs.      Our clients weren't served, period.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 22 of 47
                                                             22
                                      Proceedings
1                 MR. DIPIETRO:       And there's also case law that
2       says I can't serve unless I seek leave of court to
3       extend the time, your Honor.           So, I mean --
4                 THE COURT:      There was nothing, nothing that
5       stopped you from serving that December 2018 complaint
6       that I can see.
7                 MR. DIPIETRO:       Well, the fact that the clerk
8       didn't approve it until after the 120 days and then I
9       immediately made the --
10                THE COURT:      It didn't approve the December --
11      you filed the December 2018 complaint?
12                MR. DIPIETRO:       No, the amended complaint I'm
13      referring to.
14                THE COURT:      Forget about the amended
15      complaint.      Worry about that later.
16                MR. DIPIETRO:       I immediately filed the motion
17      to extend the time immediately.
18                THE COURT:      I'm not relying on any of that.
19      I don't -- I can understand, you know, the problems
20      that you may have had with filing the amended
21      complaint.      I would -- I would give you -- I would
22      excuse any of those problems; it's the problem
23      between December 4th and the end of March.
24                MR. DIPIETRO:       Your Honor, I gained
25      nothing -- there's no intentional delay.               I gained
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 23 of 47
                                                             23
                                      Proceedings
1       nothing by waiting.
2                 THE COURT:      No, it's true --
3                 MR. DIPIETRO:       I waited for a reason.
4                 THE COURT:      It's true, I don't think
5       defendants are prejudiced, but the statute on
6       limitations does not depend on prejudice.
7                 MR. DIPIETRO:       But the grant of the extension
8       of the 120 days does, and there is no prejudice.                 And
9       to the extent that they had preregistered with the
10      electronic filing system when the amended complaint
11      was uploaded, actually, pursuant to the court rules
12      they were served because they made an appearance.                So
13      they were served when the clerk accepted the amended
14      complaint.
15                MS. HOLZKA:       Your Honor, it is not true.
16      That is not the rules, number one.             Number two, we
17      made no appearance, quote/unquote, pursuant to the
18      CPLR.    In addition to that, we had registered the day
19      before on April -- excuse me, on April 4th, the day
20      after, when we made -- when we removed --
21                THE COURT:      I don't care about who did
22      what --
23                MS. HOLZKA:       But we removed the case.
24                THE COURT:      As I said --
25                MS. HOLZKA:       We removed the case to federal
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 24 of 47
                                                             24
                                      Proceedings
1       court.
2                 THE COURT:      -- that's not my issue here.           My
3       issue is the complete lack of diligence in attempting
4       to serve and the potential merit of the action.
5                 Now, the intentional torts that are claimed,
6       it's just assault and battery or --
7                 MR. DIPIETRO:       No, your Honor, there's
8       assault.     There's --
9                 THE COURT:      I know there's also defamation
10      and negligence, but you just -- there is a reference
11      to intentional torts, so I'm assuming the intentional
12      torts are assault and battery?
13                MR. DIPIETRO:       Assault, battery, rape in the
14      first degree -- excuse me.
15                THE COURT:      Not in a civil action.
16                MR. DIPIETRO:       Just plain generally assault
17      and battery.
18                THE COURT:      Right.     Isn't that what your
19      claims are?
20                MR. DIPIETRO:       Yes.
21                THE COURT:      Okay.    I just want to be clear
22      about what the intentional torts were.
23                MR. DIPIETRO:       And also negligence as well.
24                THE COURT:      Yes.    There is this whole issue
25      about commencing the action using pseudonyms for all
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 25 of 47
                                                             25
                                      Proceedings
1       but one of the plaintiffs, but I don't -- I don't
2       believe I really need to get into that issue.                    I
3       mean, the original complaint was not rejected.
4       Right?
5                 MR. DIPIETRO:       No.    And also, your Honor, I
6       think for completeness, it would be -- I think it's
7       important that the Court understands the history that
8       led up to the filing of the complaint.               There were
9       discussions that began last year.
10                THE COURT:      No, I understand that.          I'm
11      taking all that into account.
12                MR. DIPIETRO:       The defendants --
13                THE COURT:      I agree, there's no prejudice
14      here.
15                MR. DIPIETRO:       Right.     Well, this one part is
16      important.      The defendants asked for us to hold off
17      on filing the new complaint starting last summer and
18      to mediate the cases.
19                THE COURT:      That's your estoppel argument.
20                MR. DIPIETRO:       But then -- but then, your
21      Honor --
22                THE COURT:      Is that your estoppel argument?
23                MR. DIPIETRO:       Well, that's estoppel, yes,
24      but it's also important for this, and here's why.
25      Then they said --
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 26 of 47
                                                             26
                                      Proceedings
1                 THE COURT:      It's important for what?
2                 MR. DIPIETRO:       It's important for this
3       discussion, and here's why.           They said that after we
4       mediated the cases and they said they would try to
5       resolve them for everyone, then they said, Well,
6       we're only looking to resolve for women whose case
7       have been filed.        So I filed the case in December,
8       but then I had more people coming forward.                And so
9       I'm, like, Well I must include these new women in
10      this case.      So it's important --
11                THE COURT:      That has nothing to do with the
12      120 days.
13                MS. HOLZKA:       Judge, it has nothing to do with
14      the 120 days.       It's untrue, many of the things that
15      Mr. DiPietro just said.          In addition to that, not one
16      time did he ask for, in this purported period of time
17      where anybody said that they would resolve all of his
18      cases, or whatever that's supposed to mean.                But at
19      no time, no time, whether when he first signed these
20      people up, purportedly signed these people up, or
21      not, asked for any type of tolling agreement.                    That's
22      what we usually get from plaintiffs' counsel who are
23      concerned about statute of limitations and wish to
24      discuss resolution instead.           Plaintiffs' attorneys
25      request tolling agreements.           That was never -- if
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 27 of 47
                                                             27
                                      Proceedings
1       that was an issue in this case, if that was actually
2       going on in this case, then, where are they?
3                 In addition to that, there were four
4       plaintiffs where they said come to the table, let's
5       see what else you have.          And I would like any part of
6       the discussion about resolution in this case to be
7       either off the record or under seal, your Honor,
8       please.     But in addition to that, afterwards, in -- I
9       believe it was in November --
10                THE COURT:      You don't have to discuss it.
11                MS. HOLZKA:       Okay.
12                THE COURT:      Also, you can all remain seated.
13      As long as you keep your voices up, you don't need to
14      stand.    It's up to you.        I just want to be clear, I'm
15      not sure it's that important, but Jane Doe Number 16
16      is the one who is a minor?
17                MR. DIPIETRO:       Yes, your Honor.
18                THE COURT:      So she can commence an action
19      under the new law starting in August.              Correct?
20                MR. DIPIETRO:       Yes, August 14th, I believe.
21                THE COURT:      And she -- she is omitted from
22      the amended complaints that were rejected but then
23      she was added back in, in the ultimate version D?
24                MR. DIPIETRO:       That's what the clerk
25      required, yes.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 28 of 47
                                                             28
                                      Proceedings
1                 THE COURT:      Okay.
2                 MR. DIPIETRO:       Your Honor hasn't addressed
3       the Gender Violence Act, which is another statute,
4       which is a seven-year statute, which potentially
5       could run for some of the women that commenced back
6       in 2000 -- you know, it would have started back in
7       2012.
8                 THE COURT:      I'm sorry, is that one of the new
9       laws?
10                MR. DIPIETRO:       The Gender Violence Act?
11                THE COURT:      Yes.
12                MR. DIPIETRO:       Actually, that's not new.
13      It's been on the books for a while, but it was part
14      of Amended Complaint D and some of the women would be
15      within the statute as of December 2018 but not
16      potentially if I had to refile this today.
17                MS. HOLZKA:       I don't believe that's part of
18      Amended Complaint D, your Honor, that cause of
19      action.     He filed a new cause of action with a 2019
20      index number with a sole claim based upon that
21      statute.     That doesn't have to do with this case.
22                MR. DIPIETRO:       I will pull it up.
23                THE COURT:      Well, I believe that you both
24      attach all the versions of the complaint.                 Right?
25                MS. HOLZKA:       I believe so, your Honor.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 29 of 47
                                                             29
                                      Proceedings
1                 MR. DIPIETRO:       I think it's public action 1.
2                 MS. HOLZKA:       And like I said, I don't have it
3       in front of me but there's a lot of different
4       complaints.
5                 THE COURT:      Let me just see.        Do you recall,
6       Ms. Holzka, which of your exhibits is the ultimate
7       Amended Complaint D.?         That's just because I now have
8       your opposition right in front of me.
9                 Is it your Exhibit F?
10                MS. HOLZKA:       I'm sorry, your Honor, I'm
11      looking for it.       It is F, your Honor.
12                MR. DIPIETRO:       So, the first cause of action
13      in Amended Complaint D starts --
14                THE COURT:      Amended Complaint D?
15                MR. DIPIETRO:       Yeah, starts at paragraph 523.
16      First cause of action committing and enabling gender
17      violence.
18                THE COURT:      I'm sorry, which paragraph again?
19                MR. DIPIETRO:       Right before -- 523.
20                THE COURT:      It's gender discrimination.
21                MR. DIPIETRO:       I think it's called gender
22      violence; it's part of the New York City Code.
23                THE COURT:      Well, I'm looking at paragraph
24      523, it's based on 20 USC Section 1681.
25                MR. DIPIETRO:       No, that would not be the
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 30 of 47
                                                             30
                                      Proceedings
1       right -- I don't know if you have D.
2                 THE COURT:      I must be looking at the wrong
3       amended complaint then.          Are you sure it's Exhibit F?
4                 MR. DIPIETRO:       It's not -- well, that's in
5       Ms. Holzka's --
6                 THE COURT:      Exhibit F --
7                 MR. DIPIETRO:       No, that's the problem, it's
8       my exhibit.
9                 THE COURT:      All right.      So let me look at
10      plaintiffs'.
11                MR. DIPIETRO:       That's not what was filed in
12      the court.      What was filed is Exhibit A --
13                THE COURT:      I'm looking for what you both
14      refer to as Complaint D, as in dog.
15                MR. DIPIETRO:       Right.     Well -- so I don't
16      think counsel attached Complaint D --
17                MS. HOLZKA:       Yes, we did.
18                MR. DIPIETRO:       We have attached it as
19      Exhibit A.
20                THE COURT:      Okay.    Paragraph 523 --
21                MR. DIPIETRO:       Yes, your Honor.
22                THE COURT:      -- it doesn't cite any statute.
23                MR. DIPIETRO:       It's the gender violence
24      statute.
25                THE COURT:      I don't even see that.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 31 of 47
                                                             31
                                      Proceedings
1                 MR. DIPIETRO:       First cause of action
2       committing and enabling gender violence.
3                 THE COURT:      Right.     But I don't see any --
4       okay.    It just says, constitutes a criminal offense
5       under New York state laws.           Which statute are you
6       relying on?
7                 MR. DIPIETRO:       I believe there's a series of
8       them that start at NYC Amend Code Section 8-902.
9                 THE COURT:      Okay.     Is it set forth --
10                MS. HOLZKA:       Your Honor, that's not the
11      complaint.
12                THE COURT:      Is it set forth earlier on in
13      your complaint?
14                MR. DIPIETRO:       Well, no, but I don't think
15      it's a requirement to cite the specific statute.
16                THE COURT:      No, it's not, but I need to know
17      that it exists.
18                MR. DIPIETRO:       Yes.    Well --
19                THE COURT:      Otherwise it's just an assault
20      and battery claim.
21                MR. DIPIETRO:       No.    So it's New York City
22      Code 8-902 et. seq.
23                THE COURT:      Let me just get back to the
24      plaintiffs in the action.           Complaint D, in the
25      operative amended complaint that was accepted for
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 32 of 47
                                                             32
                                      Proceedings
1       filing, do we have the three new plaintiffs in that
2       action?
3                 MR. DIPIETRO:       Yes.
4                 THE COURT:      So all of the amended complaints
5       include three new plaintiffs starting with the two
6       that were rejected for filing and then the last one?
7                 MR. DIPIETRO:       Yes.    Sixteen was out of one
8       of them but then --
9                 THE COURT:      Right.     She was out of the first
10      one, Complaint B.        So the statute of limitations
11      would be tolled for them at the earliest the time
12      when those amended complaints were filed.                 Right?
13                MR. DIPIETRO:       I think it relates back to
14      December, the initial filing date.
15                THE COURT:      I'm not sure if that -- I don't
16      think for new plaintiffs.          I think only if the
17      original plaintiff had added causes of action.
18                MS. HOLZKA:       I think you're right, your
19      Honor.    To the extent that there are new plaintiffs,
20      you don't get to tag on a plaintiff to a prior
21      previously filed action who is new, and the statute
22      of limitations was already tolled, or expired.
23                THE COURT:      When the amended complaint was
24      first filed, even though it was rejected, I think
25      that probably would be the date and finally whether
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 33 of 47
                                                             33
                                      Proceedings
1       the amended complaint was actually accepted for
2       filing.     Those few dates probably do not make any
3       difference.
4                 MS. HOLZKA:       You're right, your Honor.            I
5       would just state for the record, since this is on the
6       record, that, you know, and we've alluded to this in
7       the papers or at least put it within it, but, you
8       know, none of these tolls that we're talking about we
9       would concede or even that they would apply to the
10      university or to the hospital, particularly --
11                THE COURT:      Right.
12                MS. HOLZKA:       Okay.
13                THE COURT:      And they only apply to
14      Dr. Hadden, if I were to construe CPLR 213-B or
15      215-8(b) to include their claims, to incorporate
16      their claims, apply to their claims.
17                MR. DALTON:       Of course, your Honor.         Just for
18      the record --
19                MR. DIPIETRO:       Your Honor --
20                MR. DALTON:       Can I finish?
21                MR. DIPIETRO:       Under the case of Alford in
22      the First Department their claims do relate to the
23      employer.     This was res judicata in this case.                This
24      was already decided by Judge Mendez that the claims,
25      the tolling under CPLR 215 applies to both the
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 34 of 47
                                                             34
                                      Proceedings
1       perpetrator and the employer.
2                 MS. HOLZKA:       Your Honor, first of all, that
3       has to do with certain causes of action under those
4       particular statutes, number one.             Number two, there
5       was issues about whether there was an issue of fact
6       as to one plaintiff in that case.             In addition,
7       there's been a clarification of that law, that was
8       signed yesterday, that should clear up this issue for
9       the Court entirely; but in addition to that, it only
10      applies to certain causes of action.
11                THE COURT:      You're talking about Justice
12      Mendez's decision?        Is that what --
13                MS. HOLZKA:       No.   In terms of this one
14      decision out there by the First Department that it
15      doesn't really talk to -- it doesn't really speak to
16      the facts as to why a particular employee could be
17      responsible under an employee for the purposes of
18      that statute.
19                And the bottom line is, is that it has
20      nothing to do with the extension of negligence claims
21      or anything like that under those statutes.
22                THE COURT:      And also I have to determine
23      whether that statute even applies to begin with.
24                MR. DALTON:       Your Honor, just --
25                THE COURT:      213-B or 215.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 35 of 47
                                                             35
                                      Proceedings
1                 MR. DALTON:       Your Honor, just to complete my
2       thought from before, I just wanted to be clear on the
3       record that Dr. Hadden --
4                 THE COURT:      You have to keep your voice up.
5                 MR. DALTON:       Sure.    I just want it to be
6       clear for the record that Dr. Hadden does not in any
7       way concede that any of these tolls would apply to
8       him.    I know your Honor will perhaps construe those
9       statutes, but Dr. Hadden certainly objects to --
10                THE COURT:      The tolls under CPLR --
11                MR. DALTON:       Yes.
12                THE COURT:      -- 213-B, or 215-8(b) or
13      something else?
14                MR. DALTON:       I -- the ones you just
15      mentioned, your Honor.
16                THE COURT:      Okay.     I don't think those are
17      really tolling statutes, they're just statute of
18      limitation.      Those time periods, those limitation
19      periods, that's what you're talking about?
20                MR. DALTON:       Yes, Judge.
21                THE COURT:      So the administrative code
22      section that you're relying on, the plaintiffs are
23      relying on is Section 8-902?
24                MR. DIPIETRO:       I believe that's correct, your
25      Honor.    At least two of the women, your Honor, would
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 36 of 47
                                                             36
                                      Proceedings
1       be prejudiced if the December filing didn't exist.                  I
2       mean, they are within the seven years as a result of
3       the December filing.
4                 THE COURT:      The seven-year statute of
5       limitations under that statute?
6                 MR. DIPIETRO:       Yes.
7                 THE COURT:      When did the -- when did
8       Dr. Hadden's actions about which you complained end?
9       When in 2012?
10                MR. DIPIETRO:       Well, it's different for
11      everyone.     He stopped working there -- I still don't
12      have exact dates from defense counsel, but it seems
13      to be between August and September of 2012.                But some
14      people didn't see him in August 2012, some saw him --
15      the last visit was March 2012, or May 2012.                And so
16      those women need the filing from December 2018 to be
17      within the seven years.
18                THE COURT:      Those three women, those three
19      additional women who were added, it pertains to them?
20                MR. DIPIETRO:       No, they were from the
21      original Complaint A.
22                THE COURT:      Oh.    Well, they -- they are
23      allowed the December -- they have the December filing
24      date, so it doesn't matter.
25                MR. DIPIETRO:       Okay.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 37 of 47
                                                             37
                                      Proceedings
1                 THE COURT:      Okay.    Are defendants still
2       relying on failure to seek permission to proceed with
3       a pseudonym?
4                 MS. HOLZKA:       Your Honor, we didn't make a
5       cross-motion to dismiss on that point because quite
6       frankly I'm not sure where this is.              When the action
7       was filed in December it seemingly was filed with an
8       Order to Show Cause to allow the plaintiff to proceed
9       with that.
10                THE COURT:      I think plaintiffs will concede
11      there is no order permitting them to proceed --
12                MS. HOLZKA:       Right.    I mean, as of right now
13      it's not technically correct, so I couldn't
14      concede -- I couldn't concede anything.
15                THE COURT:      I don't see that that affects the
16      filing of the complaint.
17                MS. HOLZKA:       Whether it does or not, I --
18                THE COURT:      The service of the complaint.
19                MS. HOLZKA:       No.
20                THE COURT:      You agree it does not?
21                MS. HOLZKA:       Well, I mean, to the extent that
22      should they have had -- do they have standing, I'm
23      not sure.     I don't know -- you know, technically they
24      have to have permission to proceed, so technically --
25                THE COURT:      In other words, the question is
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 38 of 47
                                                             38
                                      Proceedings
1       whether proceeding via a pseudonym without permission
2       would undermine the merits of the action.
3                 MS. HOLZKA:       I wouldn't go that far because
4       certainly we looked at this case law before and it
5       doesn't under -- it doesn't not undermine the merits
6       or speak to the causes of action, but I would not
7       concede more than that.          I don't think it would
8       affect service, your Honor, if that's what you're
9       asking.
10                MR. DIPIETRO:       And to be clear, your Honor,
11      the plaintiffs were instructed to not file that by
12      the county clerk who issued the index number.
13      They -- the county clerk who issues the index number
14      said you do not need an order --
15                THE COURT:      The county clerk does not -- I
16      respect him very much, but he does not make the law.
17      Okay?    I don't really care what the county clerk
18      says, I just care what the law provides.
19                MR. DIPIETRO:       But as an attorney I can't do
20      anything unless the -- unless I follow the county
21      clerk's rules.       I can't file or not file unless I do
22      what they say.
23                THE COURT:      That may be an excuse for, you
24      know, being late about something and so forth, but
25      that's all.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 39 of 47
                                                             39
                                      Proceedings
1                 What has happened in federal court?
2                 MR. DIPIETRO:       Various letters were sent back
3       and forth to Judge Carter.           We filed a motion to
4       remand, defendants opposed.           We filed a reply and we
5       are, as of this morning, still waiting to hear from
6       Judge Carter as to whether or not he's going to ask
7       us in for oral argument or simply issue some type of
8       letter or mandate.
9                 MS. HOLZKA:       We're waiting for a decision on
10      the motion, your Honor.
11                THE COURT:      You'll let me know as soon as you
12      hear anything on that, because it's a different
13      complaint.      But there is the law that -- if it is
14      treated as the complaint in this action, I'm not sure
15      that I can do anything with subsequent -- a
16      subsequent complaint that deleted the federal claims.
17                Do we have an actual date that Dr. Hadden was
18      served?
19                MR. DALTON:       Your Honor, it was December 4.
20      I don't recall if it was on the 14th or the 30th of
21      April.    I just don't know.
22                THE COURT:      Fourteenth or the what?
23                MR. DIPIETRO:       Thirtieth of April.         It was
24      sometime in that period.
25                THE COURT:      So, who is it that you're
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 40 of 47
                                                             40
                                      Proceedings
1       referring to, Mr. DiPietro, when you say that
2       defendants were served on day 122?             You just mean
3       that that's when they were served with this motion
4       that's attached to the complaint; is that right?
5                 MR. DIPIETRO:       With -- yes, the motion to
6       extend the time, yes, your Honor.
7                 Well, again, not just that but also the fact
8       that by virtue of being registered for the e-filing
9       system service is now done electronically.
10      Defendants were all registered with the
11      e-filing system.
12                THE COURT:      No, not when you commence an
13      action.     That may suffice for serving the amended
14      complaint once you've served the original complaint.
15                MR. DIPIETRO:       Correct.     But you don't serve
16      both.    You only serve the amended complaint.               When
17      you amend a complaint, you don't serve the original
18      complaint when you amend it as a right.
19                MS. HOLZKA:       Your Honor, we did not do a
20      notice of appearance in the case.             It's CPLR --
21                THE COURT:      Now, in your reply on this
22      motion, you refer to the New York Gender-Motivated
23      Violence Act.       You're saying New York City Code, I
24      think you mean New York City Administrative Code
25      Section 8-101.       The citation you just gave me was
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 41 of 47
                                                             41
                                      Proceedings
1       8-902.
2                 MR. DIPIETRO:       Let me check that.
3                 THE COURT:      And nowhere in this motion do you
4       appear to rely on CPLR 213-B, you only rely on CPLR
5       215.    That's why I went to that statute and not the
6       one that your co-counsel is referring to.                 And where
7       you say that plaintiff has pleaded various tolling
8       provisions, you do that in your complaint?
9                 MR. DIPIETRO:       Yes.
10                THE COURT:      Where in your complaint?
11                MR. DIPIETRO:       8-101 is a correct citation.
12      I'm not sure that the other one is incorrect.                    I
13      think they both may be applicable.             I think 8-101 is
14      also correct.
15                THE COURT:      Where in your complaint do you
16      plead tolling --
17                MR. DIPIETRO:       I'm pull that up right now.
18                THE COURT:      -- your theories of tolling?
19                MR. DIPIETRO:       Sure.    So I believe I have
20      done that separately for each individual plaintiff.
21      Let me find that.
22                THE COURT:      Give me an example.
23                MR. DIPIETRO:       Okay.    So paragraph 10.
24                THE COURT:      Okay.    This is with respect
25      to plaintiff Hoechstetter?
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 42 of 47
                                                             42
                                      Proceedings
1                 MR. DIPIETRO:       Yes.    "Based on the words and
2       conduct of each defendant, their agents, servants
3       and/or employees, plaintiff was induced to not file a
4       complaint earlier.        Further, plaintiff has been
5       emotionally traumatized by the defendants' conduct
6       and abuse and has lacked the capacity to deal with
7       and confront the important legal issues and rights
8       herein until the present."
9                 So there is the estoppel argument, your
10      Honor, as well as the lack of capacity.
11                MS. HOLZKA:       Your Honor, if there is lack of
12      capacity, then I would -- then none of these
13      plaintiffs are able to carry the suit.
14                THE COURT:      Well, it could be that they
15      regained their capacity, that's conceivable.
16                MS. HOLZKA:       Okay.
17                THE COURT:      All right.      So it may be that the
18      statute of limitations issues need to be flushed out
19      upon a motion to dismiss.           If there's enough that's
20      been raised here to demonstrate potential, you know,
21      merit to the action -- in other words, time limits of
22      the action -- then I'll have to -- then I'll rely on
23      the other factors that they're on extending time.
24                As I say, I'm not that concerned about the
25      difference between the end of March and April 4th.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 43 of 47
                                                             43
                                      Proceedings
1       I'm more concerned about doing nothing from December
2       to the end of March.         And then there are the other
3       factors, such as the lack of -- the absence of any
4       prejudice.      Is there any prejudice here to
5       defendants?
6                 MS. HOLZKA:       There is prejudice in the fact,
7       your Honor, that, you know, an action is filed,
8       nothing has been served; that's prejudice in and of
9       itself.     The fact is that our clients at this point
10      have a right to know, you know, who's bringing
11      actions, who's claiming these tollings, who's
12      claiming all kinds of different things, and I don't
13      think we're served pursuant to the CPLR.               That's the
14      prejudice.
15                THE COURT:      Anything else?
16                MR. DIPIETRO:       No, your Honor, I don't think
17      there could be any credible claim of prejudice.                  I
18      offered to serve them and they're -- they rejected
19      that offer.
20                THE COURT:      Right.     Which they're perfectly
21      entitled to do, of course.
22                MR. DIPIETRO:       But they can't then claim
23      prejudice by not being served.
24                MS. HOLZKA:       There is a CPLR that governs.
25      In addition to that, your Honor, we were served what
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 44 of 47
                                                             44
                                      Proceedings
1       we were served with and what we were asked to accept
2       as service was the complaint that had the federal
3       causes of action.        We were obviously severely
4       prejudiced.      The fact that we got that, we removed it
5       to federal court, and we have a motion pending in
6       federal court.
7                 And frankly, your Honor, with all due
8       respect, and I mean that not in a sarcastic way where
9       I know sometimes judges may take it that way, but at
10      this point the case is in federal court.               There is a
11      motion pending, and right now I'm really not sure if
12      there's jurisdiction here based upon that.
13                THE COURT:      Right.     It probably would be wise
14      to wait for a decision there, unless it's not
15      forthcoming.
16                MS. HOLZKA:       Yeah, we don't know.
17                THE COURT:      All right.      Off the record.
18                (Off the record.)
19                THE COURT:      Would you agree that when I
20      decide the motion, assuming I don't dismiss the
21      action, I'm required -- I mean, there still hasn't
22      been service on the other -- there's only been
23      service on one defendant.          I would hope that perhaps
24      plaintiff would proceed with that in the meantime,
25      and if you do, please let me know, Mr. DiPietro.
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 45 of 47
                                                             45
                                      Proceedings
1                 MR. DIPIETRO:       I will, your Honor.
2                 THE COURT:      Otherwise, if I don't dismiss the
3       action, then I'm going to order service pronto and
4       I'm going to require the defendants to answer by the
5       applicable deadlines and then I would schedule a
6       preliminary conference.
7                 MS. HOLZKA:       Judge, I would object to the
8       extent that there's still the fact that we've removed
9       the case to federal court.
10                THE COURT:      I'm going to wait for that
11      decision as well, unless it's not forthcoming.
12      There's only so long I'm going to wait.
13                Is anyone going to be ordering the transcript
14      from this morning?
15                MR. DIPIETRO:       Yes, your Honor.
16                MS. TRACEY:       Yes, your Honor.
17                MR. DALTON:       Yes, Judge.
18                THE COURT:      Do you anticipate there might be
19      a motion to dismiss if I don't dismiss the action?
20                MS. HOLZKA:       Your Honor, I'm not in a
21      position to state whether or not there would be
22      a motion -- pre-answer motion to dismiss or not.
23                MR. DIPIETRO:       And --
24                THE COURT:      Mr. Dalton?
25                MR. DALTON:       Your Honor, that would be a
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 46 of 47
                                                             46
                                      Proceedings
1       possibility.      I would certainly need to review that.
2                 THE COURT:      Your time is running, as far as
3       I'm concerned.
4                 MR. DALTON:       For a pre-answer motion?
5                 THE COURT:      Excuse me?
6                 MR. DALTON:       For a pre-answer motion
7       to dismiss you're suggesting, Judge?
8                 THE COURT:      To answer or to move, yes.             I
9       think it's run.
10                MR. DIPIETRO:       Your Honor, I have contacted
11      my office.      They are -- as soon as they can create 12
12      copies of the pleadings, they will be served.                    I've
13      already done that.
14                THE COURT:      Okay.    Well, please let me know
15      when that's actually been effected.
16                (Continued on the next page.)
17
18
19
20
21
22
23
24
25
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
     Case 1:19-cv-02978-ALC Document 44-2 Filed 02/17/20 Page 47 of 47
                                                             47
                                      Proceedings
1                 MR. DIPIETRO:       Okay.
2                 THE COURT:        All right.    I'm going to move on
3       to the status conference in the other actions.                   We're
4       off the record now on this.
5                 MR. DIPIETRO:       Okay.
6                 (Adjourned.)
7                       *       *     *       *       *
8    CERTIFIED TO BE A TRUE AND ACCURATE TRANSCRIPTION OF
9    THE ORIGINAL STENOGRAPHIC MINUTES TAKEN OF THIS
10   PROCEEDING.      THE COPYING OF THIS TRANSCRIPT IS
11   PROHIBITED.
12        ******SIGNATURE IS WRITTEN IN BLUE INK.******
13
14                       _____________________________________
15                          CHARISSE KITT, CSR, CRI, RMR, FCRR
                                   SENIOR COURT REPORTER
16
17
18
19
20
21
22
23
24
25
                      CHARISSE KITT, CRI, CSR, RMR, FCRR
